Case: 19-60444        Document: 00515546808             Page: 1      Date Filed: 08/31/2020




             United States Court of Appeals
                  for the Fifth Circuit                                       United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                               August 31, 2020
                                    No. 19-60444
                                                                                Lyle W. Cayce
                                  Summary Calendar                                   Clerk


 Yerandy Valdes Ruiz,

                                                                              Petitioner,

                                          versus

 William P. Barr, U. S. Attorney General,

                                                                            Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A215 586 786


 Before King, Smith, and Wilson, Circuit Judges.
 Per Curiam:*
         Yerandy Valdes Ruiz, a native and citizen of Cuba, petitions for review
 of the decision of the Board of Immigration Appeals (BIA) dismissing his
 appeal from the order of the immigration judge denying his application for
 asylum, withholding of removal, and relief under the Convention Against


         *
          Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5th Cir. R. 47.5.4.
Case: 19-60444      Document: 00515546808         Page: 2    Date Filed: 08/31/2020




                                  No. 19-60444


 Torture (CAT). The BIA determined that the immigration judge’s adverse
 credibility ruling was not clearly erroneous, given the inconsistencies in the
 record concerning, inter alia, the following: the injuries that Valdes Ruiz
 sustained when detained by Cuban police in June 2016, the extent to which
 the police burned off Valdes Ruiz’s anti-regime tattoo, the fact that, prior to
 his testimony, Valdes Ruiz failed to mention that his girlfriend had been
 detained in Cuba, and the multiple non-responsive answers Valdes Ruiz
 provided to questions posed during his hearing, particularly regarding when
 certain events occurred .
        We review for substantial evidence the findings that Valdes Ruiz is not
 credible, see Wang v. Holder, 569 F.3d 531, 536-40 (5th Cir. 2009), and that
 he is not eligible for asylum or CAT relief, see Zhang v. Gonzales, 432 F.3d
339, 344 (5th Cir. 2005). Under this standard, we may not reverse a factual
 finding unless the evidence compels it. Wang, 569 F.3d at 536-37.
 Additionally, we will not uphold an adverse credibility determination if it is
 unsupported by the record and based on pure speculation or conjecture. Id.
 at 537. Because Valdes Ruiz has failed to brief any argument regarding the
 denial of his claim for withholding of removal, that claim is abandoned. See
 Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
        Valdes Ruiz must demonstrate that the evidence compels a contrary
 conclusion, but he has not done so. See Wang, 569 F.3d at 537. The adverse
 credibility ruling was not based on pure speculation or conjecture. See id.
 Instead, it was supported by the record and based on specific inconsistencies
 in statements made by Valdes Ruiz during his credible fear interview, in his
 asylum application and supporting documents, and at an immigration
 hearing. See id. His alternative explanations for some of the inconsistencies
 do not show that, under the totality of the circumstances, no reasonable
 factfinder could have found him incredible. See id. at 537-38. Additionally,
 Valdes Ruiz fails to point to evidence in the administrative record supporting



                                       2
Case: 19-60444      Document: 00515546808         Page: 3    Date Filed: 08/31/2020




                                  No. 19-60444


 his claims for asylum and CAT relief, other than his tattoo, his father’s
 persecution by Cuban officials, and general statements in certain documents
 concerning political-based persecution in Cuba. Therefore, given the adverse
 credibility determination and Valdes Ruiz’s lack of evidence, the BIA’s
 decision is supported by substantial evidence. See Dayo v. Holder, 687 F.3d
653, 657-59 (5th Cir. 2012). Finally, Valdes Ruiz is not entitled to CAT relief
 because he has not shown that it is “more likely than not that he [. . .] would
 be tortured if removed” to Cuba. 8 C.F.R. § 208.16(c)(2).
        Accordingly, Valdes Ruiz’s petition for review is DENIED.




                                        3